Citation Nr: 1500648	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-39 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post radical prostatectomy, currently rated 40 percent.

2.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent.

3.  Entitlement to a compensable rating for status post right orchiectomy.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas dated in September 2010 and December 2011.  

The Veteran testified at a videoconference hearing before the Board in February 2014.  A transcript of that hearing is of record.

In May 2014, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for hypertension, secondary to diabetes mellitus has been raised by the record during the February 2014 Board hearing.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran also requested service connection for heart disease in July 2014.  That claim has not been fully adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's post radical prostatectomy results in urine leakage requiring the use of an appliance and requiring the wearing of absorbent materials which must be changed two to four times per day.

2.  Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus has not required regulation of activities. 

3.  Throughout the rating period on appeal, the Veteran's service-connection status post right orchiectomy has manifested in an absent left testicle and a right testicle that has been classified as functioning at a subnormal level.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but not higher, for residuals of a radical prostatectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.119, Diagnostic Code 7913 (2014). 

3.  The criteria for a compensable rating for epididymitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7525 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in December 2009 and November 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, most recently in July 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what that evidence shows, or does not show, relevant to the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Status Post Radical Prostatectomy 

The Veteran's service-connected residuals of radical prostatectomy disability is rated 40 percent pursuant to Diagnostic Code 7528.  38 C.F.R. § 4.115b (2014).

Malignant neoplasms of the genitourinary system are rated as 100 percent disabling. 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2014).

Initially, the Board notes that there is no evidence that the Veteran has renal dysfunction as the result of the service-connected prostate disability on appeal. Accordingly, the Board finds that the Veteran's prostate disability throughout the appeal is best rated using the criteria for voiding dysfunction.

Voiding dysfunction is rated base upon urine leakage, frequency, or obstructed voiding.  Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2014). 

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2014). 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2014). 

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  38 C.F.R. § 4.115a (2014).

A November 2009 private treatment record for Dr. C.G., shows that the Veteran was diagnosed with stress urinary incontinence type II, status post right radical prostatectomy for prostate cancer greater than 10 years ago.  The private treatment record also shows that the Veteran underwent a surgical procedure that involved the insertion of a coaptite bladder neck implant above the external sphincter of the bladder.

An August 2010 VA genitourinary examination report noted that the Veteran had undergone a prostatectomy in May 1995.  Urinary symptoms and leakage were not noted although a history of recurrent urinary tract infection was reported.  Physical examination showed a normal bladder and urethra.

A November 2010 VA genitourinary examination report shows that the Veteran experienced urine leakage post removal of the prostate in 1995.  The Veteran reported successful treatment for urine leakage after the implantation of a bladder control device in 1999.  The Veteran reported that he urinated 8 to 12 times per day with 30 minutes between each urination.  He also reported that he urinated 4 to 5 times per night.  He did not report any urinary difficulties or urine stream abnormalities.  The Veteran did report urine leakage.  The examiner reported that the Veteran did not require the use of absorbent pads as he only experienced urine leakage due to stress such as coughing four to five times per week.  The examiner noted that no appliance was needed for the Veteran's urinary issues.  No recurrent urinary tract infections, obstructed voiding, renal dysfunction, acute nephritis, or hydronephrosis were noted.  Examination of the bladder noted an urethral bulking tissue implant.  The examiner diagnosed the Veteran with adenocarcinoma of prostate in remission and urine leakage controlled by an urethral bulking tissue implant.  

A March 2013 VA examination report shows that the Veteran was diagnosed with a voiding dysfunction secondary to radical prostatectomy.  The examiner noted that the voiding dysfunction caused nighttime voiding five or more times, but did not cause urine leakage or require the use of an appliance.  The examiner noted that the Veteran did not have a history of recurrent urinary tract or kidney infections.  

A July 2014 VA prostate examination report shows that the Veteran's prostate cancer was in remission with treatment completed and in watchful waiting status.  No voiding dysfunctions, urinary tract infections, or renal dysfunctions were noted by the examiner.  The examiner remarked that the Veteran had leakage since 1995 that improved after surgery in 2011, but that the Veteran used three to four pads per day for mild leakage caused by stresses, such as sneezing and laughing.  

The Board finds that the evidence supports the assignment of a 60 percent disability rating, but not higher, for the Veteran's voiding dysfunction secondary to a post radical prostatectomy.  The November 2009 private treatment record from Dr. C.G., clearly indicates that the Veteran underwent a procedure that involved the implantation of a coaptite implant to treat his urinary leakage.  Subsequent VA examinations have noted that implant and have noted that the Veteran still experienced some urinary leakage.  The Board finds that the Veteran coaptite bladder neck implant more closely approximates that rating criteria for a 60 percent disability rating for a voiding dysfunction which requires the use of an appliance.  Here, the Board finds that the implantation of a coaptite bladder neck implant is sufficient to qualify as an appliance and therefore the 60 percent disability rating, but not higher, is warranted. 

Notwithstanding the Veteran's contention that a rating higher than 60 percent is warranted, the Board notes that the next higher rating of 100 percent, under Diagnostic Code 7528, requires objective medical evidence of active, recurrent, or metastatic prostate cancer.  However, the medical evidence does not establish, and the Veteran does not contend, that he has active, recurrent, or metastatic prostate cancer.  Therefore, the maximum 100 percent rating under Diagnostic Code 7528 is not warranted.  Further, absent evidence of poor renal functioning that is severe, which is the result of the Veteran's service-connected residuals of prostate cancer, the Board finds that a higher rating under Diagnostic Code 7527 is not warranted at any point during the appeal period.  The Board also notes that although the Veteran has also reported symptoms of urinary frequency the rating schedule for only allows for a maximum 40 percent for that disability, which are less than the 60 percent rating assigned based on urinary incontinence.  Therefore, rating the Veteran's voiding dysfunction based on those symptoms would not entitle the Veteran to a higher rating.

In conclusion, a 60 percent rating, but not higher, is warranted for a voiding dysfunction due to a status post radical prostatectomy.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reaction requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  The criteria are conjunctive, not disjunctive.  Thus, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  Regulation of activities is defined by Diagnostic Code 7913 as requiring the avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

An August 2010 VA examination report shows that the Veteran was prescribed insulin and metformin for his diabetes mellitus and that his primary medical doctor was managing the condition. 

A December 2010 VA diabetes examination report shows that the Veteran was taking insulin once daily and metformin twice daily.  The examiner noted that there were no episodes of hypoglycemia reactions or ketoacidosis.  The examiner also reported that the Veteran was instructed to follow a restricted diet, but he was not restricted in the ability to perform strenuous activities.  

A November 2011 private hospital emergency room treatment note shows that the Veteran was admitted for an uncomfortable epigastric feeling and low blood sugar.  

A March 2013 VA diabetes examination report shows that the Veteran was on a insulin pump since 2010.  The examiner noted that the Veteran did not require regulation of activities as part of medical management of diabetes.  It was noted that the Veteran visited his diabetes care provider for episodes ketoacidosis or hypoglycemia reactions less than two times per month.  The examiner reported that the Veteran did not have any episodes of hypoglycemia or ketoacidosis requiring hospitalizations over the past 12 months.  

A February 2014 statement submitted by the Veteran's wife, stated that she is a Registered Nurse and has cared for many diabetic patients.  She reported that she monitors the Veteran's blood glucose via glucometer and is trained to recognize hypoglycemia.  She reported that when treatment at home does not take care of the Veteran's condition that he is taken to the emergency room.

A July 2014 VA diabetes medical examination report shows that the Veteran's diabetes is managed by a restricted diet, prescribed oral hypoglycemic agents, and requires insulin.  The examiner reported that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The frequency of diabetic care for episodes of ketoacidosis and hypoglycemia was noted as less than two times per month.  The examiner noted no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations over the past 12 months.  The examiner noted that the Veteran had an insulin pump, but that he was independent in daily activities.  The Veteran reported that he was limited in walking and standing due to neuropathy.

Initially, the Board notes that the medical evidence of record shows that the Veteran takes insulin for diabetes mellitus through an insulin pump and he maintains a restricted diet.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires a restriction or regulation of his activities, a criterion that is specifically required for the next higher rating for diabetes mellitus.  

The Board notes that during the entire period of appeal the Veteran has been treated and examined by varying medical professional and at no time have they prescribed that the Veteran regulate physical activities to manage diabetes.  While the Veteran has reported some limitation in standing and walking, those limitations were not prescribed by a medical professional.  The term regulation of activities is not merely the fact that the Veteran's diabetes impacts his daily functioning.  Rather the diagnostic code specifically requires that a claimant avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  It is clear that the term regulation of activities, should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition.  In this case, it is clear from the entire record that the Veteran has not been informed by a medical professional to limit his physical activity.  Most notably, the July 2014 examiner noted that while the Veteran had an insulin pump, he was independent in daily activities.  The Board also notes that  VA examiners specifically indicated that the Veteran did not need to regulate his activities to manage diabetes in December 2010, March 2013, and July 2014.  Therefore, an increased rating is not warranted because medical advised regulation of activities is not shown.  The Board finds that the opinions of the VA examiners outweigh that of the Veteran and his wife because of the greater expertise and training of the VA examiners, two of whom were medical doctors.

The Board has also considered the statements submitted by the Veteran and wife who is a Registered Nurse in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Moreover he is not competent to determine whether a regulation of activity is required to manage his diabetes mellitus.  Such a diagnosis and treatment prescription requires medical training and specialized medical experience which the Veteran has not shown he possesses.  The Veteran's spouse is competent to address some of the medical issues concerning diabetes, as she is a medical professional.  Her statements do not report or provide probative value that would show the Veteran meets the next highest criteria.  While her statement could be construed as describing hypoglycemic episodes requiring hospitalizations, her statement did not report that the Veteran required regulation of activities to manage his condition, or had episodes requiring one or two hospitalizations per year or   Moreover, competent evidence concerning the nature and extent of the Veteran's diabetes mellitus has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  Despite what care the Veteran's spouse provides, the examiners have noted that he requires visits to a diabetic care provider less frequently than twice per month for care.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's and his spouse's statements in support of his claim.

The Board finds that the Veteran's increased rating claim must be denied.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires regulation of activities, as that term is defined in the applicable regulation, at any time during the rating period, or that he requires visits to a diabetic care provider more than twice per month.  Accordingly, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned 20 percent rating.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Status Post Right Orchiectomy

The Veteran currently has a 0 percent rating for removal of the right testicle under 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2014).  Diagnostic Code 7524 provides a 0 percent rating when there is the removal of one testis and a 30 percent rating for removal of both testes. 

Initially, the Board notes that the Veteran is service connected for impotency and hypogonadism and he is already receiving special monthly compensation for the loss of use of a creative organ.  Thus, the only question is whether he is entitled to a compensable rating under Diagnostic Code 7524.

Diagnostic Code 7524 provides a 0 percent rating when there is complete removal of one of the testis.  A 30 percent rating is warranted when there is complete removal of both testes.  A note to the diagnostic code provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, a rating of 30 percent will be assigned for the service-connected testicular loss.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2014).  

A November 2009 private treatment record for Dr. C.G., shows that the Veteran was diagnosed with stress urinary incontinence type II and right epididymitis chronic and recurrent, status post right radical prostatectomy for prostate cancer greater than 10 years ago.  The private treatment record also shows that the Veteran underwent a surgical procedure that involved a right orchiectomy due to right epididymitis pain and recurrent right testicle swelling.

An August 2010 VA examination report shows that the Veteran underwent a radical prostatectomy in November 1995 and took 12 pills a day for chemical castration.  The Veteran reported that he was still cancer free, but had recurrent infections for the right testicle for the past three to four years.  In November 2009, the Veteran underwent a right orchiectomy and also had the insertion of some material to stop urinary leakage problems.  Physical examination of the left testicle was reported as normal with no other findings.  The examiner noted that the erectile dysfunction was present due to a prostate surgery.  The examiner also noted that ejaculation was absent.  

A November 2010 VA genitourinary examination noted that the right testicle was surgically absent and the left testicle was noted as small and soft.  

A January 2014 private treatment record shows that the Veteran's testosterone was noted as 189 ng/dl.

A July 2014 VA male reproductive system examination report shows that the Veteran's testosterone level was 150 ng which was subnormal per the guidelines of 300 ng.  The examiner reported that indicated a subnormal functioning of the left testicle.

The Board has examined the evidence and finds that the Veteran's left testicle is not nonfunctioning, but has reduced functioning, which is manifested by a low testosterone level.  Additionally, there was no evidence of complete atrophy of the left testicle, but rather there was evidence of a small soft testicle.  Additionally, on subsequent VA examinations, there were no reports of complete atrophy or nonfunctioning of the left testicle.  Thus, the criteria for a 30 percent rating under Diagnostic Code 7524 or a 20 percent rating under Diagnostic Code 7523 are not satisfied.  In short, a compensable rating for the Veteran's removal of right testicle due to right epididymitis is not warranted because the left testicle is not shown to be completely atrophied or to be nonfunctioning. 

The Board notes that the Veteran is not uncompensated for removal of the right testicle.  Rather, the Veteran is already in receipt of special monthly compensation for loss of use with subsequent anatomical loss of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2014).

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a testicle disability and the determination of the functioning requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's left testicle has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

The Board finds that the preponderance of the evidence is against the assignment of a compensable rating for status post orchiectomy.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating for any of the disabilities considered.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's voiding dysfunction, diabetes mellitus, and removal of the right testicle, such as urine leakage, urinary frequency, insulin treatments, restricted diet, and low testosterone are contemplated by the applicable schedular rating criteria.  38 C.F.R. §§ 4.115a, 4.115b, 4.119 (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Examiners and private physicians have conducted examinations of the Veteran's bladder, diabetes mellitus, and left testicle and reported the Veteran's urinary leakage and diagnostic test results.  38 C.F.R. §§ 4.115a, 4.115b, 4.119 (2014).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence supports a 60 percent rating criteria, but not higher, for status post radical prostatectomy and that claim is granted.  The Board finds that the preponderance of the evidence is against the claims for increased ratings for diabetes mellitus and status post right orchiectomy, and against the assignment of a rating greater than 60 percent for status post radical prostatectomy, and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a 60 percent rating, but not higher, for status post radical prostatectomy is granted.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a compensable rating for status post right orchiectomy is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


